DETAILED ACTION
Status of Claims
	The Response filed 05/14/2021 has been acknowledged. Claim 1 has been withdrawn in response to the Election/Restriction Requirement. Claims 2-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 13, 15, 19, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry).
As per claim 2:
A method of redirecting calls made to a customer service center of an enterprise, comprising: 
monitoring activities of a mobile device user; 
determining based on the monitored activities at least one of: 
whether the mobile device user has commenced calling the customer service center associated with the enterprise; or 
whether there is a high probability that the mobile device user will commence calling the customer service center in the near future; 
predicting, based on at least one of the monitored activities, information stored in memory or information received from another device, a reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; 
(See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to 
selecting a media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; and (See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online or via a mobile interface.” Heiser discloses selecting a content item based on the call reason.)
rendering the selected media element on a screen of a mobile device of the mobile device user prior to completing a call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Heiser ¶0086, “With reference to FIG. 8 an advertisement can be personalized to the consumer by augmenting a base advertisement 300, which is based on the product or service that is being offered by the marketer or advertiser, with an augmentation 302 that is based on the classifications, the bank consumer information, the account type information or the bank transaction 
Although Heiser discloses the above-enclosed invention, Heiser fails to explicitly disclose the concept of providing the content prior to the end of the call. 
However Kaminsky as shown, which talks about inserting text information into a voice call, teaches providing content prior to the end of a call.
(See Kaminsky claim 1, “where receiving the streamed response text data identified by the voice conversation correlation identifier within the incoming text stream over the packetized data network comprises one of: receiving text advertisement content within the received streamed response text data within the incoming text stream associated with a subject matter of the voice call and rendering the text advertisement 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kaminsky with the invention of Heiser. As shown, Heiser discloses the concept of selecting and presenting advertisement content based on a predicted subject matter of a call. Kaminsky further teaches a selected content to be presented during call. Kaminsky teaches this concept such that the content is presented with the voice call to further augment the call with supplement content (See Kaminsky ¶0013). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kaminsky such that the supplemental content is provided alongside the conversation on which the content is selected based on.
Although the combination of Heiser and Kaminsky discloses the above-enclosed invention, the combination fails to explicitly disclose the content to be rendered until the content is interacted with.
However Chaudhry as shown, which talks about advertising slots before reaching a link destination, teaches the concept of the content to be rendered until the user interacts with the content.
(See  Chaudhry ¶0029, “In step 78, the SDK is executed again within the application when a hyperlink is activated via click or a tap. In step 80, the advertising creative stored in step 76 is displayed. Thereafter, the user may engage or interact with the ad or skip the ad to be directed to the hyperlink destination. In step 82 the SDK sends stats and back to the ad server when advertising creatives are shown, and the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chaudhry with the combination of Heiser and Kaminsky. As shown, the combination discloses the concept of rendering selected content during a call. Chaudhry further teaches the concept of the rendered content to remain until the user interacts with the content. Chaudhry teaches this concept such that advertisement presentation is confirmed by the user, thereby ensuring the user has viewed the advertisement and advertisers are billed accurately and accordingly (See Chaudhry ¶0027-¶0030). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of Chaudhry to further improve user attention on the advertisement/content by requiring the user to interact with said content and further improve tracking of user views and interactions.
As per claim 3:
The method of claim 2, further comprising: 
receiving user input indicating that the mobile device user has interacted with the mobile device or the rendered media element; and 
determining whether to invoke a web-based access or control mechanism of the enterprise based on user input.
(See Chaudhry ¶0029, “In step 78, the SDK is executed again within the application when a hyperlink is activated via click or a tap. In step 80, the advertising 
As per claim 13:
The method of claim 2, wherein predicting the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises predicting the reason based on at least one or more of: a usage history of the mobile device; subscriber account information; artificial intelligence; machine learning; or heuristics. (See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online or via a mobile interface.” Heiser discloses tracking user activity on a mobile device including determining a call with a customer service center including determining the reason for a call based on the tracked user interactions. See also Chaudhry ¶0025, “The stored information may be utilized by a machine learning system 
As per claim 15:
A mobile device, comprising: 
a processor configured with processor executable software instructions to perform operations comprising: (See Heiser ¶0117, “The methods illustrated in FIGS. 15 and 16 may be implemented in a computer program product that may be executed on a computer 612 or computing components (e.g., server 520, processor 522, memory 524, etc.) in the systems of FIGS. 13 and 14. Further, it is to be appreciated that any suitable computing environment can be employed in accordance with the present embodiments. For example, computing architectures including, but not limited to, stand alone, multiprocessor, distributed, client/server, minicomputer, mainframe, supercomputer, digital and analog can be employed in accordance with the present embodiments.” Heiser discloses a device including processor executing instructions.)
monitoring activities of a mobile device user; 
determining based on the monitored activities at least one of: 
whether the mobile device user has commenced calling a customer service center associated with an enterprise; or 
whether there is a high probability that the mobile device user will commence calling the customer service center in the near future; 
predicting, based on at least one of the monitored activities or information received from a server device, a reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; 
(See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online or via a mobile interface.” Heiser discloses tracking user activity on a mobile device including determining a call with a customer service center including determining the reason for a call based on the tracked user interactions.)
selecting a media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; and (See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online 
rendering the selected media element on a screen of the mobile device prior to completing a call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Heiser ¶0086, “With reference to FIG. 8 an advertisement can be personalized to the consumer by augmenting a base advertisement 300, which is based on the product or service that is being offered by the marketer or advertiser, with an augmentation 302 that is based on the classifications, the bank consumer information, the account type information or the bank transaction information to deliver a blended advertisement 304. An augmentation of a base advertisement for a car will be provided as an example. For example, if the consumer falls into the "golfer" classification and the advertisement that is to be delivered is for a car, then an image of the car that is being advertised can be superimposed onto an image of a golf course. The blended advertisement 304, which is this example is the car superimposed on a golf course, is then delivered to the consumer's device, e.g. computer, mobile phone, or other device that is able to store a persistent cookie. Another manner of stating the personalization of an advertisement is that a portion of the content of an advertisement is based on the classification or other information that is known about the customer. The superimposition of one image, e.g. the car, over another image, e.g. a golf course, would result in separate images appearing to the viewer of the advertisement as a single image, which is made up of the two images blended together.” Heiser discloses rendering the content to the user device.)

However Kaminsky as shown, which talks about inserting text information into a voice call, teaches providing content prior to the end of a call.
(See Kaminsky claim 1, “where receiving the streamed response text data identified by the voice conversation correlation identifier within the incoming text stream over the packetized data network comprises one of: receiving text advertisement content within the received streamed response text data within the incoming text stream associated with a subject matter of the voice call and rendering the text advertisement content during the voice call;” Kaminsky teaches the concept of rendering the content during the voice call.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kaminsky with the invention of Heiser. As shown, Heiser discloses the concept of selecting and presenting advertisement content based on a predicted subject matter of a call. Kaminsky further teaches a selected content to be presented during call. Kaminsky teaches this concept such that the content is presented with the voice call to further augment the call with supplement content (See Kaminsky ¶0013). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kaminsky such that the supplemental content is provided alongside the conversation on which the content is selected based on.

However Chaudhry as shown, which talks about advertising slots before reaching a link destination, teaches the concept of the content to be rendered until the user interacts with the content.
(See  Chaudhry ¶0029, “In step 78, the SDK is executed again within the application when a hyperlink is activated via click or a tap. In step 80, the advertising creative stored in step 76 is displayed. Thereafter, the user may engage or interact with the ad or skip the ad to be directed to the hyperlink destination. In step 82 the SDK sends stats and back to the ad server when advertising creatives are shown, and the process is finished 84. As discussed above, the stats may also be provided to the developer of the application that the SDK is integrated in.” Chaudhry teaches the concept of the content to be displayed until the user interacts with the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chaudhry with the combination of Heiser and Kaminsky. As shown, the combination discloses the concept of rendering selected content during a call. Chaudhry further teaches the concept of the rendered content to remain until the user interacts with the content. Chaudhry teaches this concept such that advertisement presentation is confirmed by the user, thereby ensuring the user has viewed the advertisement and advertisers are billed accurately and accordingly (See Chaudhry ¶0027-¶0030). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of 
As per claim 19:
The mobile device of claim 15, wherein the processor is configured with processor executable software instructions to perform operations such that predicting the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises predicting the reason based on at least one or more of: 
statistical modelling; case-based reasoning; lazy learners; Bayesian classifiers; distributed voting; reinforcement learning; fuzzy rule-based learning; adaptive fuzzy inference; mixture-model techniques; a usage history of the mobile device; subscriber account information; artificial intelligence; machine learning; or heuristics. (See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online or via a mobile interface.” Heiser discloses tracking user activity on a mobile device including determining a call with a customer service center including determining the reason for a call based on the tracked user interactions. See also Chaudhry ¶0025, “The stored information may be utilized by a machine learning system 
As per claim 21:
A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor to perform operations for redirecting calls made to a customer service center of an enterprise, the operations comprising: (See Heiser ¶0117, “The methods illustrated in FIGS. 15 and 16 may be implemented in a computer program product that may be executed on a computer 612 or computing components (e.g., server 520, processor 522, memory 524, etc.) in the systems of FIGS. 13 and 14. Further, it is to be appreciated that any suitable computing environment can be employed in accordance with the present embodiments. For example, computing architectures including, but not limited to, stand alone, multiprocessor, distributed, client/server, minicomputer, mainframe, supercomputer, digital and analog can be employed in accordance with the present embodiments.” Heiser discloses a device including processor executing instructions.)
monitoring activities of a mobile device user; 
determining based on the monitored activities at least one of: 
whether the mobile device user has commenced calling the customer service center associated with the enterprise; or 
whether there is a high probability that the mobile device user will commence calling the customer service center in the near future; 
predicting, based on at least one of the monitored activities or information received from a server device, a reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; 
(See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online or via a mobile interface.” Heiser discloses tracking user activity on a mobile device including determining a call with a customer service center including determining the reason for a call based on the tracked user interactions.)
selecting a media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; and (See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online 
rendering the selected media element on a screen of a mobile device of the mobile device user prior to completing a call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Heiser ¶0086, “With reference to FIG. 8 an advertisement can be personalized to the consumer by augmenting a base advertisement 300, which is based on the product or service that is being offered by the marketer or advertiser, with an augmentation 302 that is based on the classifications, the bank consumer information, the account type information or the bank transaction information to deliver a blended advertisement 304. An augmentation of a base advertisement for a car will be provided as an example. For example, if the consumer falls into the "golfer" classification and the advertisement that is to be delivered is for a car, then an image of the car that is being advertised can be superimposed onto an image of a golf course. The blended advertisement 304, which is this example is the car superimposed on a golf course, is then delivered to the consumer's device, e.g. computer, mobile phone, or other device that is able to store a persistent cookie. Another manner of stating the personalization of an advertisement is that a portion of the content of an advertisement is based on the classification or other information that is known about the customer. The superimposition of one image, e.g. the car, over another image, e.g. a golf course, would result in separate images appearing to the viewer of the advertisement as a single image, which is made up of the two images blended together.” Heiser discloses rendering the content to the user device.)

However Kaminsky as shown, which talks about inserting text information into a voice call, teaches providing content prior to the end of a call.
(See Kaminsky claim 1, “where receiving the streamed response text data identified by the voice conversation correlation identifier within the incoming text stream over the packetized data network comprises one of: receiving text advertisement content within the received streamed response text data within the incoming text stream associated with a subject matter of the voice call and rendering the text advertisement content during the voice call;” Kaminsky teaches the concept of rendering the content during the voice call.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kaminsky with the invention of Heiser. As shown, Heiser discloses the concept of selecting and presenting advertisement content based on a predicted subject matter of a call. Kaminsky further teaches a selected content to be presented during call. Kaminsky teaches this concept such that the content is presented with the voice call to further augment the call with supplement content (See Kaminsky ¶0013). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kaminsky such that the supplemental content is provided alongside the conversation on which the content is selected based on.

However Chaudhry as shown, which talks about advertising slots before reaching a link destination, teaches the concept of the content to be rendered until the user interacts with the content.
(See  Chaudhry ¶0029, “In step 78, the SDK is executed again within the application when a hyperlink is activated via click or a tap. In step 80, the advertising creative stored in step 76 is displayed. Thereafter, the user may engage or interact with the ad or skip the ad to be directed to the hyperlink destination. In step 82 the SDK sends stats and back to the ad server when advertising creatives are shown, and the process is finished 84. As discussed above, the stats may also be provided to the developer of the application that the SDK is integrated in.” Chaudhry teaches the concept of the content to be displayed until the user interacts with the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chaudhry with the combination of Heiser and Kaminsky. As shown, the combination discloses the concept of rendering selected content during a call. Chaudhry further teaches the concept of the rendered content to remain until the user interacts with the content. Chaudhry teaches this concept such that advertisement presentation is confirmed by the user, thereby ensuring the user has viewed the advertisement and advertisers are billed accurately and accordingly (See Chaudhry ¶0027-¶0030). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of 
As per claim 24:
The non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that predicting the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises predicting the reason based on at least one or more of: 
statistical modelling; case-based reasoning; lazy learners; Bayesian classifiers; distributed voting; reinforcement learning; fuzzy rule-based learning; adaptive fuzzy inference; mixture-model techniques; a usage history of the mobile device; subscriber account information; artificial intelligence; machine learning; or heuristics.
(See Heiser ¶0118, “Additionally, the user's profile can be augmented with information relating to the fact that the user called the call center, the reason(s) for the call, and the frequency of the calls. For instance, if a user calls in and selects options in an automated menu to navigate to a customer service representative for an auto loan, then the user's profile and/or KLIs can be updated to reflect that the user is interested in purchasing or leasing a vehicle. This feature improves the ability of the system to position targeted items and services online or via a mobile interface.” Heiser discloses tracking user activity on a mobile device including determining a call with a customer service center including determining the reason for a call based on the tracked user 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry), in view of Glass et al. (US 20150350428 A1) (hereafter Glass).
As per claim 4:
Although the combination of Heiser, Kaminsky, and Chaudhry discloses the above-enclosed, the combination fails to explicitly disclose launching a self-care application.
However Glass as shown, which talks about pushing web and applications during calls, teaches the concept of launching a self-care application.
The method of claim 3, further comprising invoking the web-based access or control mechanism of the enterprise by launching a self-care application on the mobile device. (See Glass ¶0022, “The web application server 206 can be configured to facilitate a customer interaction, such as user self-help session. In such a session, the web application server can serve suitable web pages to the web client for the interactive session. The user can navigate through one or more web pages (e.g., using a web 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Glass with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of augmenting a call with a service center including presenting content to the user device. Glass further teaches this to include executing an application on the mobile device. Glass teaches this concept to further allow provide the user with additional information and interfaces which enable the user to effectively communicate with a call/service center (See Glass ¶0005-¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Glass to further augment user communications with a call/service center.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry), in view of Vemana (US 20140297363 A1) (hereafter Vemana).
As per claim 5:
Although the combination of Heiser, Kaminsky, and Chaudhry discloses the above-enclosed invention, the combination fails to disclose the monitoring to be performed by client side.
However Vemana as shown, which talks about predicting customer disposition and needs, teaches the concept of monitoring user interaction by both client and server side processes.
The method of claim 2, wherein monitoring activities of the mobile device user comprises monitoring, by a processor in the mobile device, activities of the mobile device user. (See Vemana ¶0107, “In some implementations, the real-time intelligence data may be collected server side, client side, a combination of the foregoing, etc. In an example, client-side software code associated with the merchant's ecommerce website or various third-party analytics services, may track the customer's activities across various web domains using cookies, web trackers, etc., and provide that data to the probability analysis module 262.” Vemana teaches the concept of monitoring of user activity to be performed by the client device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Vemana with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of monitoring user mobile device activities including tracking through user interactions with websites. Vemana further teaches the concept of the monitoring to be performed by the client mobile device, the server, or a combination of both. Vemana teaches this concept as these are known alternatives for monitoring user activities on a mobile device. Thus it 
As per claim 6:
The method of claim 2, wherein monitoring activities of the mobile device user comprises monitoring, by a processor in a server device, activities of the mobile device user. (See Vemana ¶0107, “In some implementations, the real-time intelligence data may be collected server side, client side, a combination of the foregoing, etc. In an example, client-side software code associated with the merchant's ecommerce website or various third-party analytics services, may track the customer's activities across various web domains using cookies, web trackers, etc., and provide that data to the probability analysis module 262.” Vemana teaches the concept of monitoring of user activity to be performed by the server.)


Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry), in view of Morecki et al. (US 20140359484A1) (hereafter Morecki).
As per claim 7:

However Morecki as shown, which talks about advertisement invitations, teaches the content to be rendered on top and front and center.
The method of claim 2, wherein rendering the selected media element on the screen of the mobile device prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element comprises: 
rendering the selected media element front and center on the screen of the mobile device, on top of all other content displayed on the screen of the mobile device, prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Morecki ¶0070, “It is appreciated that when invitation content is superimposed over the first web-page, a portion of the original content of the first web-page may surround the invitation content, hence remain visible; however this portion may be presented at low intensity so as to focus the user's attention on the invitation content which is typically presented in the center of the screen.” Morecki teaches the concept of presenting content over other content including position the content in the center.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Morecki with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of 
As per claim 16:
Although the combination of Heiser, Kaminsky, and Chaudhry discloses the above-enclosed invention, the combination fails to explicitly disclose the content to be rendered on top and front and center.
However Morecki as shown, which talks about advertisement invitations, teaches the content to be rendered on top and front and center.
The mobile device of claim 15, wherein the processor is configured with processor executable software instructions to perform operations such that rendering the selected media element on the screen of the mobile device prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element comprises:
rendering the selected media element front and center on the screen of the mobile device, on top of all other content displayed on the screen of the mobile device, prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element. (See Morecki ¶0070, “It is appreciated that when invitation content is superimposed over the first web-page, a portion of the original content of the first web-
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Morecki with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of rendering content including the concept of directing the user attention to the content. Morecki further teaches the concept of content to be presented as an overlay on top of other content and in the center to maximize the user attention of the user on the content (See Morecki ¶0070). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Morecki to further emphasize the content through optimized placement.

Claims 8, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry), in view of Lammers et al. (US 20040220849 A1) (hereafter Lammers).
As per claim 8:

However Lammers as shown, which talks about advertising campaigns across multiple channels, teaches the concept of determining and matching of telephone number called by the user.
The method of claim 2, wherein determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
comparing numbers entered by the mobile device user to numbers included in a telephone number campaign received from a server device; and 
determining that the mobile device user has commenced calling the customer service center associated with the enterprise in response to determining that a sequence the numbers entered by the mobile device user match a corresponding sequence numbers included in the telephone number campaign received from the server device.
(See Lammers ¶0010, “In some embodiments, phone numbers may be used in determining the subsequent campaign step to be directed at the customer. If the customer responds by calling a telephone number, the telephone number through which the response is received can be used in matching the response with the first marketing campaign. A telephone number from which a customer calls in making the response 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lammers with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of tracking user interactions including tracking when a user calls a service center. Lammers further teaches the concept matching the number called by the user to a campaign. Lammers teaches this concept to further manage consumer interactions across multiple channels including correlating communications and responses (See Lammers ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lammers to further improve interaction with users by further tracking across multiple platforms including identifying and tracking responses and interactions across different channels. 
As per claim 17:
Although the combination of Heiser, Kaminsky, and Chaudhry discloses the above-enclosed invention, the combination fails to explicitly disclose the determining and matching of telephone number called by the user.

The mobile device of claim 15, wherein the processor is configured with processor executable software instructions to perform operations such that determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
comparing numbers entered by the mobile device user to numbers included in a telephone number campaign received from the server device; and 
determining that the mobile device user has commenced calling the customer service center associated with the enterprise in response to determining that a sequence the numbers entered by the mobile device user match a corresponding sequence numbers included in the telephone number campaign received from the server device.
(See Lammers ¶0010, “In some embodiments, phone numbers may be used in determining the subsequent campaign step to be directed at the customer. If the customer responds by calling a telephone number, the telephone number through which the response is received can be used in matching the response with the first marketing campaign. A telephone number from which a customer calls in making the response may be used to identify the customer. A contact history for the customer may be searched to identify campaign steps that has been directed at the customer.” See also 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lammers with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of tracking user interactions including tracking when a user calls a service center. Lammers further teaches the concept matching the number called by the user to a campaign. Lammers teaches this concept to further manage consumer interactions across multiple channels including correlating communications and responses (See Lammers ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lammers to further improve interaction with users by further tracking across multiple platforms including identifying and tracking responses and interactions across different channels. 
As per claim 22:
Although the combination of Heiser, Kaminsky, and Chaudhry discloses the above-enclosed invention, the combination fails to explicitly disclose the determining and matching of telephone number called by the user.
However Lammers as shown, which talks about advertising campaigns across multiple channels, teaches the concept of determining and matching of telephone number called by the user.
The non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
comparing numbers entered by the mobile device user to numbers included in a telephone number campaign received from the server device; and 
determining that the mobile device user has commenced calling the customer service center associated with the enterprise in response to determining that a sequence the numbers entered by the mobile device user match a corresponding sequence numbers included in the telephone number campaign received from the server device. 
(See Lammers ¶0010, “In some embodiments, phone numbers may be used in determining the subsequent campaign step to be directed at the customer. If the customer responds by calling a telephone number, the telephone number through which the response is received can be used in matching the response with the first marketing campaign. A telephone number from which a customer calls in making the response may be used to identify the customer. A contact history for the customer may be searched to identify campaign steps that has been directed at the customer.” See also Lammers ¶0045, “As another example, the company running the campaign may set up a particular telephone number where customers can respond. The response can then 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lammers with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of tracking user interactions including tracking when a user calls a service center. Lammers further teaches the concept matching the number called by the user to a campaign. Lammers teaches this concept to further manage consumer interactions across multiple channels including correlating communications and responses (See Lammers ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lammers to further improve interaction with users by further tracking across multiple platforms including identifying and tracking responses and interactions across different channels. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry), in view of Berner et al. (US 20070133780 A1) (hereafter Berner).
As per claim 11:
The method of claim 2, further comprising: 
sending location information identifying the location of the mobile device to a server computing device, the server computing device determining that the mobile device is currently located in an area that is subject to a severe weather warning or potential network outage and that there is the high probability that the mobile device user will contact the customer service center in the near future; and 
receiving a campaign from the server computing device in response to sending the location information to the server computing device, 
(See Heiser ¶0090, “The content of the advertisement can also be a function of the retail transaction data 33 (FIG. 2) for a specific consumer. For example, if it is known that a consumer recently purchased brand X coffee, then an advertisement for brand Y coffee can be delivered to the consumer. Similarly, the retail transaction data can be helpful in delivering timely and geographically relevant advertisements. For example, if it is known that a consumer recently paid for a dinner at a restaurant, then advertisements can be delivered to the consumer's mobile device for desserts and other complementary products, e.g. coffee or movie tickets, for locations near the restaurant where the consumer dined. This technology allows for these timely delivery of advertisements without the need for global positioning devices to know the location of the consumer--instead the receipt level data, which shows the location of the restaurant can provide the geographic information needed to provide the geographically relevant advertisement.” Heiser discloses the concept of collecting and utilizing real time location information for targeting content.)

However Berner as shown, which talks about managing customer support calls, teaches the concept of utilizing location to determine outage information and reason for calling.
wherein selecting the media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises selecting the media element based on the received campaign. (See Berner ¶0176, “FIG. 25 is a detailed flow diagram of process 1504 for implementing block 1504 of FIG. 15 for checking for network outages. Process 1504 begins by determining if there is a known network outage (block 2502). If there are not any known network outages, control proceeds to block 1602 of FIG. 16. If there is a known network outage, the agent or the ISAAC determines if the outage affects the customer's location (block 2504). If the outage does not affect the customer's location, control proceeds to block 1602 of FIG. 16. If the outage does affect the customer's location, the agent, the ISAAC, the eCare server, or the ISAAC server analyzes available data to determine if the customer's problem coincides with the symptoms related to the network outage (block 2506). For example, the ISAAC server may analyze network inventory data from the Granite database or may retrieve data from the SPG tool or the SMARTS tool to determine if the outage affects the problem that the customer is experiencing. The agent or the ISAAC server then determines if the customer is affected by the outage (block 2508). If the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings Berner with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept of determining a reason for a user call and targeting information to the user based on the reason/call. Berner further teaches the concept of determining a call to include utilizing user location and cross referencing with known outage information. Berner teaches this concept to improve user satisfaction when communicating with call centers as well as reducing service/call times by identifying reasons for a user call (See Berner ¶0011). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Berner to further improve the prediction of a call reason for the user to further improve call center services.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser II et al. (US 20110270661 A1) (hereafter Heiser), in view of Kaminsky et al. (US 20170078490 A1) (hereafter Kaminsky), in view of Chaudhry et al. (US 20150332333 A1) (hereafter Chaudhry), in view Bellosi et al. (US 20170195487 A1) (hereafter Bellosi).
As per claim 12:

However Bellosi as shown, which talks about automated call classification, teaches the concept of utilizing a plurality of learning machine techniques.
The method of claim 2, wherein predicting the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises predicting the reason based on at least one or more of: statistical modelling; case-based reasoning; lazy learners; Bayesian classifiers; distributed voting; reinforcement learning; fuzzy rule-based learning; adaptive fuzzy inference; or mixture-model techniques. (See Bellosi claim 7, “system according to claim 1 in which the probabilistic models are based on any of linear regression, logistic regression, decision tree, random forest, neural network, support vector machine and Bayesian network.” Bellosi teaches the concept of utilizing different machine learning techniques for predicting the reason of a call by a user.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bellosi with the combination of Heiser, Kaminsky, and Chaudhry. As shown, the combination discloses the concept determining a reason for a call to a service center, wherein Chaudhry further teaches the concept of utilizing machine learning to include utilizing a plurality of modeling techniques such as Bayesian network, linear regression, logistic regression as these are known probabilistic modeling (See Bellosi ¶0103). Thus it would have been obvious .

Allowable Subject Matter
Claims 9-10, 14, 18, 20, 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As currently claimed, Claims 9, 18, 22, and 14, 20, 25 are directed towards determining a probability of a call to a service center based on determining a providing of a bill and frequency of past interactions based on the sending of the bill. Claim 10 is directed towards determining a probability of a call to a service center based on roaming information of the user device. The Examiner notes the following reference(s):
Martin et al. (US 20030156133 A1), which talks about creating interfaces, including the concept of accounting for billing related calls.
Stubblefield et al. (US 20150106265 A1), which talks about communication management for fraud prevention, teaches the concept of collecting and analyzing behavioral data such roaming and bill payment. 
Although Martin and Stubblefield discloses the concept of utilizing billing and roaming information in a service call system, these references, alone or in combination fails to teach or suggest utilizing the receiving of a bill or roaming information of a user to predict a call by a user. Upon further search and consideration, no references alone 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chakrabarty et al. (US 9800727 B1), which talks about routing of calls based on determining user intent including capturing clickstreams.
Trice et al. (US 20120054029 A1), which talks about providing advertisements with medical digital images including closing the advertisement content when user interacts with the content.
Fan et al. (US 20160080428 A1), which talks about information enhancement for interactive services including the concept of determining outage information for a service call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622